DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 06/23/2022.  Presently claims 1-20 are pending.  Claims 7 and 14 are withdrawn.

Response to Arguments
Claim objections have been withdrawn based upon applicant’s amendments.  
Applicant’s arguments, see page 5, filed 06/23/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claim 1 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made herein.  Since Applicant’s amendment did not necessitate a new grounds of rejection with respect to the previous Examiner’s rejections, a second non-final action is issued herewith.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Bordoni (U.S. 10,598,039).
Regarding claim 1, Bordoni discloses a variable guide vane (VGV) assembly for a gas turbine engine (variable vane assembly shown in Fig. 1-2, Col. 8, lines 14-23), comprising: 
variable guide vanes (5) circumferentially distributed about a central axis (axis, X, Fig. 2), the variable guide vanes rotatable about respective spanwise axes (axis through pivot 23 shown in Fig. 12, Col. 13, lines 33-42); and 
a unison member (unison member comprises 40, 41, 42, 43 as shown in Fig. 12, Col. 13, lines 33-43) rollingly engageable to a casing (rings 40, 41 are mounted (i.e. engaged) to the outer wall of casing 13 to freely rotate (i.e., rollingly engage), Col. 13, lines 34-38) of the gas turbine engine for rotation about the central axis (center axis X of gas turbine engine shown in Fig. 2), the unison member operatively connected to the variable guide vanes for rotating the variable guide vanes about the respective spanwise axes (Col. 1, lines 10-15), the unison member having: 
a first ring (40, Fig. 12) extending around the central axis (axis X, Col. 13, lines 33-43), 
a second ring (41) spaced apart (as shown in Fig. 12) from the first ring (41) and extending around the central axis (axis X, Col. 13, lines 33-43), and 
connecting members (42, 43) connecting the first ring to the second ring (as shown in Fig. 12, connecting members 42 are connected to first ring 40 and second ring 41, Col. 13, lines 43-47).
Regarding claim 3, Bordoni discloses wherein the unison member (unison member comprises 40, 41, 42, 43 as shown in Fig. 12, Col. 13, lines 33-43) defines pockets circumferentially interspaced with the connecting members (i.e., pockets, which are gaps and are free of material between connecting member 42 and control rings (41, 40) as shown in Fig. 12; circumferential direction is between adjacent vanes 5 and therein there are pockets between the connecting member 42 and the vane 5).
Regarding claim 4, Bordoni discloses wherein the unison member is free of material at the pockets (at the locations of the pockets stated above, there is no material or components at the regions of the pockets, and therein the unison member is free of material at the pockets).
Regarding claim 5, Bordoni discloses wherein the first ring (40) is axially offset from the second ring (41) relative to the central axis (axis X, as shown in Fig. 12).
Regarding claim 6, Bordoni discloses wherein the connecting members (42, Fig. 12) are parallel to one another (at different circumferential locations between adjacent vanes 5, connecting members 42 axially extend in the same direction to connect the first ring 40 and the second ring 41, and therein since each connecting member extends axially in the same direction, the connecting members 42 are parallel to each other, Col. 13, lines 54-55).

Regarding claim 8, Bordoni discloses wherein a thickness of the connecting members (i.e., the thickness “T1” of the connecting member 43) taken in a radial direction relative to the central axis (axis X, Fig. 12, at the radial direction location relative to axis X selected in Fig. 12) is less than that of the first and second rings (thickness T2 of control ring 41, which is similar to control ring 40 is greater than thickness T1, as shown in Fig. 12’ below).

    PNG
    media_image1.png
    474
    769
    media_image1.png
    Greyscale

Fig. 12’
Regarding claim 9, Bordoni discloses wherein an axial distance from the first ring (40) to the second ring (41) relative to the central axis (X, Fig. 12) is more than a radial distance from the first ring to the second ring (since the first 40 and the second rings 41 are connected via connecting element 42, which is parallel to the axis X, Col. 13, lines 54-57, the rings 40, 41 are aligned in the radial direction and therein there is minimal radial offset between the rings; as shown in Fig. 12, there is an axial distance between the rings 40, 41), and therein the axial distance form the first ring to the second ring is more than a radial distance from the first ring to the second ring).
Regarding claim 10, Bordoni discloses a gas turbine engine (Fig. 2), comprising: 
an annular gaspath (F) extending around a central axis (central axis X, as shown in Fig. 1-2), the annular gas path defined between a first casing (13) and a second casing (12); and 
a variable guide vane (VGV) assembly (variable vane assembly 5 shown in Fig. 2, Col. 8, lines 14-23) having variable guide vanes (5) circumferentially distributed about the central axis (axis, X, Fig. 2), the variable guide vanes rotatable about respective spanwise axes (axis through pivot 23 shown in Fig. 12, Col. 13, lines 33-42), and a unison member (unison member comprises 40, 41, 42, 43 as shown in Fig. 12, Col. 13, lines 33-43) rollingly engaged to the first casing (rings 40, 41 are mounted (i.e. engaged) to the outer wall of casing 13 to freely rotate (i.e., rollingly engage), Col. 13, lines 34-38) and rotatable about the central axis (center axis X of gas turbine engine shown in Fig. 2), the unison member operatively connected to the variable guide vanes for rotating the variable guide vanes about the respective spanwise axes (Col. 1, lines 10-15), 
the unison member defining a plurality of pockets circumferentially distributed about the central axis (i.e., pockets, which are gaps and are free of material between connecting member 42 and control rings (41, 40) as shown in Fig. 12; pockets between the connecting member 42 and the vane 5), the pockets located between a first ring (40) and a second ring (41) of the unison member (as shown in Fig. 12, there are pockets between the connecting member 42 and the vane 5)).
Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Bordoni fails to disclose or suggest wherein the first ring (40), the second ring (41), and the connecting members (42) are parts of a single monolithic body of the unison member.  It would not have been obvious to one of ordinary skill in the art to make the unison member a monolithic body comprised of the first ring, the second ring, and the connecting members because such configuration would not permit for the connecting rod (42) to pivot with respect to the control rings (40, 41) at locations (45, 46).  A monolithic body of the rings (40, 41) and connecting members (42) would rigidly fix and constrain the components (40, 41, 42) which would significantly alter the functionality of the design disclosed in Bordoni.
Claim 11 is allowable for the same reasons as set forth above, wherein it would not have been obvious to one of ordinary skill in the art to have the first and second ring be parts of a monolithic body of the unison member.
Claims 12-13, and 15-20 would be allowable due to their dependency of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        07/11/2022